Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a computer-implemented method, system and non-transitory computer-readable storage medium including instructions and comprising: capturing raw data using one or more instruments of an autonomous Vehicle (AV); partitioning the raw data into a plurality of ingestion objects; performing one or more transformations on the plurality of ingestion objects to generate a plurality of transformed objects and a plurality of manifests each respectively including a history of each transformed object and a data integrity value representing the transformed object; storing the plurality of transformed objects and the plurality of manifests in local storage of the AV; offloading first copies of the plurality of manifests from the AV to one or more data center computing systems at a first time; and offloading second copies of the plurality of manifests and the plurality of transformed objects from the AV to one or more AV servicing station computing systems at a second time.   These limitations are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661